     2:21-cv-01182-BHH        Date Filed 08/02/21    Entry Number 18       Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Tony Lamar Jenkins, Sr.,         )
Administrator/Executive,         )
                                 )
                Plaintiff,       )
                                 )                Civil Action No. 2:21-cv-1182-BHH
v.                               )
                                 )
Wells Fargo,                     )                              ORDER
                                 )
                Defendant.       )
________________________________)

       This matter is before the Court upon Plaintiff’s pro se complaint. In accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(d) (D.S.C.), the matter was

referred to a United States Magistrate Judge for preliminary determinations. By order

dated May 12, 2021, Plaintiff was given the opportunity to provide the necessary

information and paperwork to bring the case into proper form, but Plaintiff failed to do so.

On June 23, 2021, therefore, Magistrate Judge Molly Hughes Cherry issued a report and

recommendation (“Report”) outlining the issues and recommending that the Court dismiss

this action in accordance with Rule 41 of the Federal Rules of Civil Procedure. Attached

to the Magistrate Judge’s Report was a notice advising Plaintiff of his right to file written

objections to the Report within fourteen days of being served with a copy. To date, no

objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to
      2:21-cv-01182-BHH        Date Filed 08/02/21      Entry Number 18        Page 2 of 2




which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge’s

findings and analysis. Accordingly, because it appears that Plaintiff no longer wishes to

pursue this action, the Court adopts the Magistrate Judge’s Report (ECF No. 15) and

incorporates it herein, and the Court dismisses this action without issuance and service of

process in accordance with Rule 41 of the Federal Rules of Civil Procedure.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    United States District Judge

August 2, 2021
Charleston, South Carolina




                                                2
